ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 October 2021, with respect to the rejection of claims 1, 4-9 and 11 have been fully considered and are not persuasive.
On page 6 bridging page 7, applicant argues the application is in condition for allowance because a quick link as defined by applicant’s proposed amendments to the claimed invention is not disclosed or suggested by the prior art of record.  Examiner disagrees.  The application is not in condition for allowance because applicant’s proposed amendments have not been considered and the prior art of record was not examined in view of applicant’s proposed amendments.
On page 7, applicant further argues the application is in condition for allowance because prior art references attributed to McCauley and Thompson fail to disclose or fairly suggest the body of the quick link defines an opening and the second fastener is able to pass through the opening when the shutter rotates around the central portion of the body and when the locking ring is in the open position. Examiner disagrees.  The application is not in condition for allowance because applicant’s proposed amendments have not been considered and the prior art of record was not examined in view of applicant’s proposed amendments.
On page 8, applicant further argues the application is in condition for allowance because McCauley fails to disclose or fairly suggest the body of the quick link defines an opening and the second fastener is able to pass through the opening when the shutter rotates around the central portion of the body and when the locking ring is in the open position as presented by applicant’s proposed amendments to the claimed invention.  Examiner disagrees. The application is not in condition for allowance because applicant’s proposed amendments have not been considered and the prior art of record was not examined in view of applicant’s proposed amendments.
On page 8, applicant further argues the application is in condition for allowance because Thompson fails to disclose or fairly suggest the body of the quick link defines an opening and the second fastener is able to pass through the opening when the shutter rotates around the central portion of the body and when the locking ring is in the open position as presented by applicant’s proposed amendments to the claimed invention.  Examiner disagrees. The application is not in condition for allowance because applicant’s proposed amendments have not been considered and the prior art of record was not examined in view of applicant’s proposed amendments.
On page 8 bridging page 9, applicant further argues the application is in condition for allowance because the ordinary artisan would have no motivation to modify the quick-link and lateral support member of Thompson so as to provide a lateral support member that is able to pass through the quick link opening and then combine that modified feature into McCauley.  Examiner disagrees.  The application is not in condition for allowance because applicant’s proposed amendments have not been 
On page 10, applicant further argues the application is in condition for allowance because applicant’s proposed amendments are not a mere minor change that would have been obvious from the cited references.  Examiner disagrees.  The application is not in condition for allowance because applicant’s proposed amendments have not been considered and the prior art of record was not examined in view of applicant’s proposed amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Lee A Holly/Primary Examiner, Art Unit 3726